DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 26 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the language “the bath of liquid foaming adhesive has a top surface” is confusing. It is unclear what constitutes the top surface. While it is believed that the intention was for “top surface” to refer to a top surface of the liquid foaming adhesive in the bath, as claimed, this term is broad enough to read on top surface of a tank which holds the liquid foaming adhesive.
	Regarding claim 2, the language “has a top surface that is located below a top surface of the honeycomb core” is confusing because the claim does not specify at what point in time this relationship exists. While it is believed that the intention was for this relationship to be after the honeycomb core has been inserted into the bath, as claimed, this language is broad enough to read on the top surface of the of the bath being lower than a top surface of the honeycomb core at any time, including prior to the inserting step.
	Regarding claims 3, 5-7, 10-12 and 15, the language “the step” or “the steps” in the preamble should be --a step-- or --steps--, respectively, since there is no antecedent basis for the recited steps. Rather these steps are defined after the preamble.
	Regarding claim 5, there is no antecedent basis for “the mixture of the hardening agent, catalyst and liquid foaming adhesive”.
	Regarding claim 6, there is no antecedent basis for “the bath of liquid foaming adhesive”.
	Regarding claim 7, there is no antecedent basis for any previously recited “catalyst”.
	Regarding claim 7, parent claim 1 recites at least first and second cells. Accordingly, it is unclear which cell interiors are being referenced in line 3. The examiner suggests --their cell interiors--.
	Regarding claim 12, there is no antecedent basis for “the top surface of the liquid foaming agent”.
	Regarding claim 14, in step (c) it is unclear what is meant by a “mixture of a hardening agent”. What is the hardening agent mixed with? Does this require the hardening agent is mixed with anything?
	Regarding claim 14, in step (e) there is no antecedent basis for any previously recited “catalyst”.
	Regarding claim 15, there is no antecedent basis for “the top surface of the liquid foaming agent”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace (US 2744042).
	Regarding claim 1, Pace teaches a method for providing a honeycomb core assembly (Figure 6), the method comprising the steps of obtaining a honeycomb core that includes at least first and second cells that each define a cell interior having an open bottom and an open top (Figure 3), contacting the honeycomb core with a liquid foaming adhesive (Figure 3; column 2, lines 7-28 and 58-63; column 3, lines 1-8 and 21-45), contacting a hardening agent with the liquid foaming adhesive (Examples 1 and 2; column 2, lines 7-14), and (d) allowing the hardening agent and liquid foaming adhesive to react to harden and form a first barrier member that spans the cell interior of the first cell and a second barrier member that spans the cell interior of the second cell, thereby forming the honeycomb core assembly (Figure 6; column 2, lines 7-29; Examples 1 and 2). It is noted that the claimed steps of contacting do not distinguish over mixing the liquid foaming adhesive (e.g. diisocyanate) with the hardening agent (e.g. alkyd resin), and then contacting the mixture with the honeycomb core. There is no required order of these claimed steps.
	Regarding claim 2, Pace shows this additional limitation (Figure 3; Example 1). Disposing the hardening agent in to the cell interiors and on the top surface of the bath does not distinguish over forming a mixture of the liquid foaming adhesive and the hardening agent and then contacting the mixture with the honeycomb core as in Pace. Naturally, the mixture has hardening agent at the surface of the bath, thus satisfying the disposing limitation. There is no requirement that hardening agent is applied to the top surface of the bath after the honeycomb core is inserted into the bath.
	Regarding claim 3, Pace clearly teaches the claimed application of heat (column 2, lines 27-29).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harp (US 4265955) in view of Winfield (US 9127452) and Watkinson (US 3920587).
	Regarding claim 1, Harp teaches a method for providing a honeycomb core assembly (Abstract; Figure 2), the method comprising the steps of obtaining a honeycomb core that includes at least first and second cells that each define a cell interior having an open bottom and an open top (Figure 6A), contacting the honeycomb core with a liquid adhesive (Figure 6A; column 3, lines 49-68), allowing the liquid adhesive to harden and form a first barrier member that spans the cell interior of the first cell and a second barrier member that spans the cell interior of the second cell (column 4, line 1-17; Figure 2), thereby forming the honeycomb core assembly.
	Harp differs from claim 1 in that:
i.	Harp does not teach the liquid adhesive is a liquid foaming adhesive.
ii.	Harp does not teach contacting a hardening agent with the liquid foaming adhesive, and allowing the hardening agent and liquid foaming adhesive to react to harden and form the claimed barriers.
	(i) and (ii)	Harp is directed to a sound attenuating panel (Abstract). Harp teaches the barrier in each cell, or septum, may be formed from a resin (column 3, lines 1-2) and that it is adhesive (column 4, lines 1-12), but does not recite foam. However, in a similar application, Winfield teaches the septum may be an adhesive foam and suggests polyurethane. Winfield further teaches that foaming may occur during a cure cycle and that the composition may undergo curing and adhesion within the cells (column 1, lines 11-16; column 2, line 45; column 4, lines 16-25 and 59-62; Figure 3). As to the claimed contacting of a hardening agent (such as a polyol) and liquid foaming adhesive (such as a polyisocyanate) to react and harden, such is well known in the formation, foaming and curing of polyurethane foams useful in sound insulation applications. See Watkinson (column 15, lines 18-20; column 14, lines 25-59; Example 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Harp by replacing the liquid resin in Harp with a curable adhesive foaming composition because one of ordinary skill in the art would have been motivated to use a curable foaming adhesive such as polyurethane for the septum forming material in Harp in view of the suggestion in Winfield that such material is useful for the septum, and because one of ordinary skill in the art would have been motivated to form, foam and cure a polyurethane foaming mixture in a known suitable manner, as suggested by Watkinson. It is noted that the claimed steps of contacting do not distinguish over mixing the liquid foaming adhesive (e.g. diisocyanate) with the hardening agent (e.g. polyol), and then contacting the mixture with the honeycomb core. There is no required order of these claimed steps.
	Regarding claim 2, these additional steps are clearly suggested by Harp (Figure 6A; column 3, lines 49-68). Disposing the hardening agent in to the cell interiors and on the top surface of the bath does not distinguish over forming a mixture of the liquid foaming adhesive and the hardening agent and then contacting the mixture with the honeycomb core as in the modified method of Harp. Naturally, the mixture has hardening agent at the surface of the bath, thus satisfying the disposing limitation. There is no requirement that hardening agent is applied to the top surface of the bath after the honeycomb core is inserted into the bath.
	Regarding claims 3-5, Watkinson clearly suggests these additional limitations (column 7, lines 15-27; Example 1; column 14, lines 57-59). Watkinson mixes the hardener (polyol) and a catalyst and then adds (i.e. contacts) liquid foaming adhesive (polyisocyanate). See Example 1.
	Regarding claims 11-13, Harp suggests these additional limitations (Figure 7; column 4, lines 37-61). As to extending upwardly above the top surface, Harp teaches the top surface should not exceed the height of the perforating members (column 4, lines 48-51), thus suggesting that the top surface may be lower than the height of the perforating members.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harp in view of Winfield and Watkinson as applied to claims 1-5 and 11-13 above, and further in view of Yoshinaka (US 5164260).
	Regarding claims 8-9, Harp does not teach these additional limitations. However, Yoshinaka suggests the addition of ferrite as a noise suppressing chemical filler in foam materials such as urethane foam, naturally for noise suppression (column 6, lines 27-56; column 4, lines 44-57; column 2, lines 5-7). Naturally, such filler would be included in the liquid foaming adhesive. For example, Watkinson suggests including fillers in the liquid foaming adhesive (column 14, lines 17 and 25-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified process of Harp because one of ordinary skill in the art would have been motivated to enhance noise suppression, as suggested by Yoshinaka.

Allowable Subject Matter
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 6-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The closest prior art of record has been applied above. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the additional limitations of claims 6 and 10. Claim 14 and its dependent claims also contain the allowable subject matter of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745